          Case 2:21-cv-01083-AKK Document 1 Filed 08/07/21 Page 1 of 15                    FILED
                                                                                  2021 Aug-09 AM 08:58
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

PATRICIA BOLTON,        )
                        )
    Plaintiff,          )
                        )
v.                      )                     CASE NUMBER: __________
                        )
HARTFORD LIFE AND       )
ACCIDENT INSURANCE      )
COMPANY,                )
RAYCOM MEDIA, INC.,     )
GROUP LONG TERM         )
DISABILITY, LIFE AND    )
SUPPLEMENTAL LIFE PLAN  )
FOR EMPLOYEES OF RAYCOM )
MEDIA, INC.             )
                        )
                        )
    Defendants.         )

                                   COMPLAINT
     Comes now the Plaintiff, Patricia Bolton and hereby files her Complaint

against Hartford Life and Accident Insurance Company, Raycom Media, Inc., and

Group Long Term Disability, Life and Supplemental Life Plan for Employees of

Raycom Media, Inc.

                                     PARTIES

     1.       The Plaintiff, Patricia Bolton (“Bolton”), is a participant under ERISA-

governed disability and life policies, Group Long Term Disability, Life and
             Case 2:21-cv-01083-AKK Document 1 Filed 08/07/21 Page 2 of 15




Supplemental Life Plan for Employees of Raycom Media, Inc. (the “Plan”) who has

been improperly denied long term disability benefits.

        2.       Defendant, Hartford Life and Accident Insurance Company

(“Hartford”) is the Claims Administrator for the Plan issued to Plan Sponsor,

Raycom Media, Inc. (“Raycom”). Defendants have improperly denied owed benefits

to Bolton under the Plan. Upon information and belief, Hartford is a foreign

corporation doing business throughout the United States, in the State of Alabama

and in this district.

        3.       Defendant, Raycom Media, Inc., is foreign corporation doing business

throughout the United States, in the State of Alabama and in this district. On

information and belief, Defendant Raycom is the Sponsor and Administrator of the

Plan.

        4.       Defendant, Group Long Term Disability, Life and Supplemental Life

Plan for Employees of Raycom Media, Inc., Group Insurance Policy Number GLT-

675245 and Plan No. 501, (“Plan”) is an employee benefit plan as defined in 29

U.S.C. §1002 (3) that is, upon information and belief, both sponsored and

administered by Defendant, Raycom Media, Inc. with Defendant Hartford serving

as the claims administrator for the Plan.




                                            2
           Case 2:21-cv-01083-AKK Document 1 Filed 08/07/21 Page 3 of 15




                           JURISDICTION AND VENUE

      5.       This action arises under the Employee Retirement Income Security Act

of 1974 (“ERISA”), 29 U.S.C. §1001, et seq. Plaintiff asserts claim for long-term

disability benefits, enforcement of ERISA rights, and statutory violations of ERISA

under 29 U.S.C. §1132. This Court has subject matter jurisdiction under ERISA

without respect to the amount in controversy or the citizenship of the parties. 29

U.S.C. §1132(a), (e)(1) and (f) and 28 U.S.C. §1131. Venue is proper in this district

pursuant to 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(b).

                                 INTRODUCTION

      6.       The traditionally held purpose of the ERISA statute is “to promote the

interest of employees and their beneficiaries in employee benefit Plan.” Shaw v.

Delta Airlines, Inc., 463 U.S. 85, 90 (1983). Instead of promoting and protecting the

interests of Ms. Bolton, Defendants victimized her by engaging in utterly

reprehensible claim handling procedures. The shortcomings of ERISA as it relates

to claims for “welfare” benefits have been exploited by the Defendants to avoid

paying Ms. Bolton’s valid claims that would otherwise be payable under state

insurance law. As described in more detail below, the Defendants have clearly

engaged in bad faith claim handling and Ms. Bolton, at a minimum, is patently

entitled all relief that ERISA provides.




                                           3
             Case 2:21-cv-01083-AKK Document 1 Filed 08/07/21 Page 4 of 15




                               STATEMENT OF FACTS

        7.       Ms. Bolton is a participant under Group Long Term Disability, Life and

Supplemental Life Plan for Employees of Raycom Media, Inc., sponsored by her

employer, Raycom Media, Inc. The Plan provide participants, like Ms. Bolton, long

term disability (“LTD”) benefits.

        8.       Ms. Bolton is fifty-four years old. She worked at Raycom Media, Inc.

as an account executive until she became disabled from all work as of October 11,

2010.

        9.       Ms. Bolton’s LTD benefits were initially approved and paid for nine

years due to restrictions and limitations caused by fibromyalgia and plantar fasciitis.

Ms. Bolton also suffers from uncontrolled diabetes, lumbar radiculitis, lumbar pain,

thoracic radiculopathy, sacroiliitis, hyperlipidemia, IBS with diarrhea, depression,

and anxiety. These conditions cause lower extremity edema, tingling/numbness,

bilateral leg pain, back pain, joint pain, stiffness, and decreased range of motion. Ms.

Bolton suffers impairing side effects from her prescribed medications including

fatigue, drowsiness, and dizziness. Her restrictions and limitations from her medical

conditions render Ms. Bolton unable to perform all work, as acknowledged by

Defendants for almost a decade, her treating physicians and the Social Security

Administration.




                                             4
        Case 2:21-cv-01083-AKK Document 1 Filed 08/07/21 Page 5 of 15




      10.    Defendants approved and paid Ms. Bolton for long-term disability

benefits from January 9, 2011, until March 14, 2019, before terminating her long-

term benefits by letter dated March 15, 2019. (See March 15, 2019, LTD

Termination Letter from Hartford, attached hereto as Exhibit “A”).

      11.    Prior to the termination, Ms. Bolton was notified of Hartford’s intention

to discontinue her benefits for her physical conditions and wrote to Hartford to

appeal the decision. (See Plaintiff’s Letter to Hartford dated January 14, 2019,

attached hereto as Exhibit “B”.

      12.    Through counsel, Plaintiff submitted a second appeal dated September

11, 2019. (Second Appeal Letter dated September 11, 2019, attached hereto as

Exhibit “C” (without attachments).

      13.    Despite receiving extensive evidence showing Ms. Bolton’s continuing

pain, fatigue, limited range of motion, cognitive impairment and other debilitating

side effects from her necessary medications, Defendants issued a final denial for her

LTD benefits by letter dated October 23, 2019. (See LTD Final Denial Letter dated

October 23, 2019, attached hereto as Exhibit “D”).

      14.    In all denials Defendants relied on the opinions of their paid medical

reviewers who never examined Ms. Bolton. (See Exhibits “A” & “D”).

      15.    Ms. Bolton’s treating physician, Dr. Steven Allen, has repeatedly

opined by both medical source statement and by completing attending physician


                                          5
        Case 2:21-cv-01083-AKK Document 1 Filed 08/07/21 Page 6 of 15




statements, that Ms. Bolton has severely debilitating restrictions and limitations. In

fact, Dr. Allen submitted a detailed rebuttal of the findings of Defendants’ paid

medical reviewer by letter dated January 27, 2019. (See Correspondence from Dr.

Allen dated January 27, 2019, attached hereto as Exhibit “E”).

      16.     While paying her claim, Defendants’ relentlessly hounded Ms. Bolton

to apply for Social Security disability benefits to reduce their LTD obligations. Ms.

Bolton received a fully favorable decision dated October 24, 2012. (See SSA Fully

Favorable Decision and Notice of Award attached hereto as Exhibit “F”).

      17.     Once awarded, Defendants claimed an overpayment of the LTD

benefits they paid to Ms. Bolton but did not give the SSD approval any further

consideration. (See Correspondence regarding Social Security Overpayment,

attached hereto as Exhibit “G”)

      18.     As of this date Ms. Bolton has been denied benefits rightfully owed to

her under the Plan. Defendants’ decision to terminate LTD benefits after almost a

decade of finding she was disabled under the LTD policy was grossly wrong, without

basis, and contrary to the evidence.

      19.     Ms. Bolton met and continues to meet the Plan’s definition of

“disabled.”

      20. The Defendants did not establish and maintain a reasonable claim

procedure or provide a full and fair review of Ms. Bolton’s claim as required by


                                          6
        Case 2:21-cv-01083-AKK Document 1 Filed 08/07/21 Page 7 of 15




ERISA. Instead, Defendants acted only in their own pecuniary interests and violated

ERISA by conduct including, but not limited to, the following: reviewing the claim

in a manner calculated to reach the desired result of denying benefits; failing to

properly consider and credit the medical opinions of Ms. Bolton’s medical providers;

failing to perform an accurate vocational analysis; and failing to have Ms. Bolton

submit to independent medical exams as allowed by the Plan.

      21.    Upon information and belief, the Plan does not grant discretionary

authority to determine eligibility for benefits to any other entity who may have

adjudicated Ms. Bolton’s claim. Therefore, the Court should review the Plaintiff’s

claim for benefits under a de novo standard. Firestone Tire and Rubber Co. v. Bruch,

489 U.S. 101, 115 (1989). In the alternative, the denial of Plaintiff’s benefits

constitutes an abuse of discretion.

      22.    Upon information and belief, Hartford was required to both evaluate

and pay claims under the Plan at issue, creating an inherent conflict of interest.

      23.    Ms. Bolton has exhausted any applicable administrative review

procedures, and Defendants’ refusal to pay benefits is both erroneous and

unreasonable and has caused tremendous financial hardship on Plaintiff.




                                          7
           Case 2:21-cv-01083-AKK Document 1 Filed 08/07/21 Page 8 of 15




     DEFENDANTS’ WRONGFUL AND UNREASONABLE CONDUCT

       A.      Defendants’ Determination that Plaintiff does not Meet the
               Definition of Disability as Stated in the Plan was both Erroneous
               and Unreasonable.

       24.     According to Hartford, the Long-Term Disability plan at issue states,

in part:

       Disability or Disabled means:
       1. during the Elimination Period, you are prevented from performing
       one or more of the Essential Duties of Your Occupation;
       2. for the 24 months following the Elimination Period, you are
       prevented from performing one or more of the Essential Duties of Your
       Occupation, and as a result your Current Monthly Earnings are less than
       80% of your Indexed Pre-disability Earnings;
       3. after that, you are prevented from performing one or more of the
       Essential Duties of Any Occupation.

(See Exhibit “A”).

       25.     Ms.   Bolton’s   treating   physicians   and   the   Social    Security

Administration all determined that Ms. Bolton’s restrictions and limitations were so

severe that she would be unable to perform any work at any exertional level. (See

Exhibits “E” & “F”). However, Defendants ignored those supported opinions and

based their denial on flawed and unreliable medical and vocational evidence and

analyses that were obtained from biased and conflicted sources. Defendants also

disregarded reliable evidence establishing Ms. Bolton’s ongoing disability.




                                           8
        Case 2:21-cv-01083-AKK Document 1 Filed 08/07/21 Page 9 of 15




      26.    Ms. Bolton struggles with debilitating pain and symptoms from her

conditions every single day. Defendants’ assertion that she is not disabled is at the

very least unreasonable.

      B.     Defendants’ Decision to Terminate Long Term Disability Benefits
             was not Supported by Substantial Evidence.

      27.    In their consideration of Ms. Bolton’s claim, Defendants only retained

paid consultants to review her medical records. The sole reason for Defendants’

denials and termination was based on the opinions of paid paper reviewers, who

never actually examined Ms. Bolton, and determined that she did not suffer disabling

restrictions and limitations.

      28.    Considering the nature of her conditions and her well-documented

struggles with treatment, the notion that she is not restricted from work is absurd.

Based on the language of the policy and common-sense practice, Defendants could

have requested an independent medical examination of Ms. Bolton. Instead, they

determined that an in-house vocational analysis and a medical file review were

superior to years of treatment records and recommendations from Ms. Bolton’s

actual treating physicians.

      29.    Ms. Bolton’s medical file clearly demonstrates that she is disabled. Ms.

Bolton’s treating physicians have attested to her disabilities on multiple occasions.

Defendants were provided with numerous capacity reports that consistently stated

Ms. Bolton would be totally disabled indefinitely. Defendants also had access to
                                         9
       Case 2:21-cv-01083-AKK Document 1 Filed 08/07/21 Page 10 of 15




records from Ms. Bolton’s treating physicians clearly documenting Ms. Bolton’s

constant struggle with debilitating pain and the symptoms from her many serious

medical conditions.

      30.    The records of Ms. Bolton’s long-standing medical providers, who

have no stake in the outcome of the case, clearly evidence that she is disabled based

on their numerous personal examinations, testing, and procedures. Their opinions

are consistent with the record as a whole.

      31.    Defendants’ hired medical reviewers, on the other hand, did not

examine Ms. Bolton. The conclusion that Ms. Bolton was not disabled was based

merely on hired reviewers’ assessment of her medical records. The opinions of

Defendants’ medical reviewers do not support the revocation of benefits because the

opinions of these non-examining consultants hired by the insurance company are the

only “evidence” contrary to the opinions of Ms. Bolton’s treating physicians.

      32.    Not only did Defendants’ hired medical consultants never examine Ms.

Bolton but there is no evidence to support their position that she was less restricted

than indicated by her treating physicians.

      33. Ms. Bolton’s own medical physicians’ evaluations were objective and

reliable and should have been afforded far greater weight than those of consultants

hired by Defendant, especially since Defendant’s reviewers never bothered with

even one of the multiple physical exams allowed by the Plan. Accordingly,


                                         10
       Case 2:21-cv-01083-AKK Document 1 Filed 08/07/21 Page 11 of 15




Defendant’s termination of Ms. Bolton’s LTD benefits was based on insufficient

evidence.

      C.      Defendants’ Failure to Properly Credit Ms. Bolton’s Well-
              Documented Complaints Pain was Arbitrary and Capricious.

      34.     Ms. Bolton’s primary disabling impairments have been established by

objective proof and have been diagnosed by her treating physicians based on her

medical history, physical examinations, imaging, and observation.

      35.     While pain can be a subjective component of Ms. Bolton’s conditions

it is reasonable and expected that her conditions, including a laminectomy in January

2019 while her claim was under review, would cause the level of pain claimed by

Ms. Bolton.

      36.     In the denial letters, Defendants made no mention of how Ms. Bolton’s

severe pain, fatigue, cognitive impairment, and side effects from her necessary

medical treatments would affect her ability to perform work.

      37.     The record in this case reveals well-documented complaints of

debilitating pain. There is no objective evidence to contradict Ms. Bolton’s

complaints and therefore Defendants cannot discredit her subjective complaints.

      38.     It was substantively unreasonable for the Defendants to deny benefits

for Ms. Bolton’s disabilities involving subjective elements such as pain and fatigue.




                                         11
          Case 2:21-cv-01083-AKK Document 1 Filed 08/07/21 Page 12 of 15




         39.   Ms. Bolton has submitted credible evidence of the subjective

components of her conditions and objective evidence of the underlying conditions

causing her pain.

         40.   Defendants made no effort to evaluate the veracity of Ms. Bolton’s

claim and did not identify what objective evidence she could have or should have

produced to be sufficient to prove subject elements of her claim.

         41. Ms. Bolton’s medical records contain well-documented complaints of

pain and treatments prescribed by her treating physicians. The records provided to

Defendants show Ms. Bolton’s long-time struggles with pain, fatigue, limited

mobility, as well as a host of other side effects from her necessary medications.

         42.   Defendants did not credit these well-documented complaints or the

opinions of Ms. Bolton’s treating physicians, and instead unreasonably denied her

claim.

         43.   In its review, Defendants also failed to consider non-exertional

limitations including (1) impaired concentration due to pain and medication side

effects; (2) limited dexterity and range of motion; and (3) a limited ability to remain

seated for an extended period of time. Such non-exertional limitations are important

aspects of vocational capacity that Defendants did not properly evaluate.




                                          12
          Case 2:21-cv-01083-AKK Document 1 Filed 08/07/21 Page 13 of 15




                              CAUSES OF ACTION

                                 Count One
                  ERISA (Claim for Benefits Owed under Plan)

      44. Plaintiff hereby incorporates by reference every fact as if it were restated

herein.

      45. At all times relevant to this action Ms. Bolton was a participant of Group

Long Term Disability, Life and Supplemental Life Plan for Employees of Raycom

Media, Inc., within the meaning of 29 U.S.C § 1002(7) and was eligible to receive

disability benefits under the Plan.

      46. As more fully described above, the denial, termination, and refusal to pay

Ms. Bolton benefits under the Plan for the period of at least on or about March 2019

through the present constitutes a breach of Defendants’ obligations under the Plan

and ERISA. The decision to deny benefits to Ms. Bolton was not reasonable and it

was not based on substantial evidence.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays the Court to enter judgment for Plaintiff and

otherwise enter an Order providing that:

      1.      The applicable standard of review in this case is de novo;

      2.      That the Court may take and review the records of Defendants and any

other evidence that it deems necessary to conduct an adequate de novo review;



                                           13
        Case 2:21-cv-01083-AKK Document 1 Filed 08/07/21 Page 14 of 15




      3.     From at least October 2010 through the present, Ms. Bolton met the

Plan’s definitions of disabled;

      4.     Defendants shall pay Ms. Bolton all benefits due for the period from at

least March 2019 through the present in accordance with the policy;

      5.     Defendant shall pay Plaintiff compounding prejudgment interest on all

contractual benefits that have accrued prior to the date of judgment in accordance

with 29 U.S.C. § 1132(a)(1)(B) or 29 U.S.C. § 1132(a)(3);

      6.     Defendant shall continue paying Plaintiff’s benefits in an amount equal

to the contractual amount of benefits to which she is entitled through the Plan’s

Maximum Benefit Periods so long as she continues to meet the Plan’s conditions for

continuance of benefits;

      7.     Defendant shall pay attorney’s fees for Plaintiff’s counsel pursuant to

29 U.S.C. § 1132(g);

      8.     Plaintiff be awarded any and all other contractual and/or equitable relief

to which she may be entitled, as well as the costs of suit.

                                        Respectfully Submitted,


                                        /s/ Amanda Stansberry
                                        Amanda Stansberry (ASB-7793-M64S)

STANSBERRY LAW, LLC
3535 Grandview Parkway
Suite 310
Birmingham, Alabama 35243
                                          14
       Case 2:21-cv-01083-AKK Document 1 Filed 08/07/21 Page 15 of 15




Phone: 205-383-7996
Fax: 833-583-4357
amanda@stansberrylaw.com




PLEASE SERVE DEFENDANT BY CERTIFIED MAIL AT:

Hartford Life and Accident Insurance Company
c/o CT Corporation System
2 North Jackson Street
Montgomery, AL 36104

Raycom Media, Inc.
201 Monroe Street
20th Floor
Montgomery, AL 36104

Group Long Term Disability, Life and Supplemental Life Plan for Employees of
Raycom Media, Inc
c/o Raycom Media, Inc.
201 Monroe Street
20th Floor
Montgomery, AL 36104




                                     15
